Richardson, C. J.,
delivered the opinion of the court.
It is insisted, in this case, that the trustee is not bound to answer certain interrogatories which have been put to him, because his answers may tend to impair or impeach his title to the land; and several cases have been cited, in which it has been held, that he is not bound to answer, where such would be the effect of his answers. It was so held in Boardman vs. Roe, 13 Mass. R. 104, where it was said that no man shall be held to disparage his title ; and in Russell vs. Jervis, 15 Mass. R. 127, where it was said that *522the trtistee was not obliged to answer any question which tend to impair or impeach his title to any real estate he might have derived from the principal debtor. But no authority is cited in support of the rule, nor is any reason whatever intimated on which it may be supposed to rest.
In Pierson vs. Willer, 3 Mass. R. 564, it was decided that a trustee may, under certain circumstances, be charged as a trustee, by reason of land which has been conveyed to him. And in Devoll vs. Brownell, 5 Pick. 448, it was decided that the constitutional provision that no one shall be compelled to furnish evidence against himself, does not relate to questions of property, and that the trustee was bound to answer questions, the answers to which tended to prove a conveyance of personal property to him fraudulent.
But whatever may be the rule in Massachusetts, it has long been settled in this court, that if the answer of the trustee can be supposed to be material to a correct decision of the cause in which the interrogatory is put, he is bound to answer, although by so doing he may furnish evidence that may go to impair and impeach his title to real estate. This is the rule upon which we have always acted ; and we are of opinion that the interrogatories in this case, which the trustee has refused to answer, are material, and that he is bound to answer them.